DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 07/13/2021 and Applicant’s request for reconsideration of application 16/797895 filed 07/13/2021.
Claims 1, 2, 7-11, and 16-20 have been examined with this office action.

Information Disclosure Statement 
The information disclosure statements filed 07/30/2020 and 07/13/2021 have been received, considered as indicated, and placed on record in the file.

Definition of Terms
Medium – valuation of a currency [0015] 
Cross-medium exchanges typically involve a valuation of each medium (e.g., two different currencies) and one or more trusted entities to facilitate the exchanges (e.g., financial institutions) [0015] 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing on-demand liquidity for cross-medium exchanges ([0019]) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an system, independent claim 10 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps, and independent claim 19 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “digital wallets of clients of the cross-medium transaction service, each digital wallet of each respective client storing a respective amount of cryptocurrency of the cross-medium transaction service and being accessible by the respective client, wherein each digital wallet of each client of the cross-medium transaction service includes a slippage balance of the cryptocurrency used for compensating for exchange rate volatility during exchange transactions to provide guaranteed exchange rates for the cross-medium transaction service:
receive a transaction request from a sending client of the cross-medium transaction service, the transaction request being transmitted the sending client using a secure and dedicated messaging protocol of the cross-medium transaction service, wherein the transaction request comprises a request for an exchange transaction to transfer a value amount in an originating value medium to a receiving client in a destination value medium:
based on the transaction request, acquire exchange rate information corresponding to cross-medium exchanges between the originating value medium of the sending client, the cryptocurrency of the cross-medium transaction service, and the destination value medium of a-the receiving client;
based on the exchange rate information, determine a guaranteed exchange rate for the exchange transaction between the originating value medium and the destination value medium; transmit the cross-medium transaction service, an indication of the guaranteed exchange rate to at least the computing device of the sending client via the executing transaction service application on the computing device of the sending client:
receive using the secure and dedicated messaging protocol of the cross-medium transaction service, a confirmation of the sending client, the confirmation comprising an authorization to perform an exchange transaction to transfer a value amount to the receiving client;
subsequent to receiving the confirmation, execute a value medium conversion for the exchange transaction by:
transferring the value amount in the cryptocurrency from a digital wallet of the sending client to a digital wallet of the receiving client and converting the value amount of the cryptocurrency to the destination value medium, wherein a period of time corresponding to transferring the cryptocurrency between digital wallets of the sending and receiving clients and converting the value amount of the
cryptocurrency to the destination value medium exposes the exchange
transaction to exchange rate volatility;
upon converting the value amount of the cryptocurrency to the digital wallet of the receiving client, determining whether conversion of the corresponding amount of cryptocurrency to the destination value medium aligns with the guaranteed exchange rate determined;
in response to determining that conversion of the value amount of the cryptocurrency to the destination value medium does not align with the guaranteed exchange rate, executing a transfer, without input from either the sending client or the receiving client, of an offset amount to or from the slippage balance of the digital wallet of the receiving client such that a final conversion amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate”. 

Claim 10 comprises inter alia the functions or steps of “store digital wallets of clients of a cross-medium transaction service, each digital wallet of each respective client storing a respective amount of cryptocurrency of the crossmedium transaction service and being accessible by the respective client, wherein each digital wallet of each client of the cross-medium transaction service includes a slippage balance of the cryptocurrency for compensating for exchange rate volatility during exchange transactions to provide guaranteed exchange rates for the cross-medium transaction service;
communicate with the clients of the cross-medium transaction service;
receive a transaction request of a sending client of the cross-medium transaction service, the transaction request being transmitted by the sending client the cross-medium transaction service, wherein the transaction request comprises a request for an exchange transaction to transfer a value amount in an originating value medium to a receiving client in a destination value medium:
based on the transaction request, acquire exchange rate information corresponding to cross-medium exchanges between the originating value medium of the sending client, the cryptocurrency of the cross-medium transaction service, and the destination value medium of the receiving client;
based on the exchange rate information, determine a guaranteed exchange rate for the exchange transaction between the originating value medium and the destination value medium:
transmit an indication of the guaranteed exchange rate to at least the sending client;
receive a confirmation, the confirmation comprising an authorization to perform an exchange transaction to transfer a value amount to the receiving client;
subsequent to receiving the confirmation, execute a value medium conversion for the exchange transaction by:
transferring the value amount in the cryptocurrency from a digital wallet of the sending client to a digital wallet of the receiving client and converting the value amount of the cryptocurrency to the destination value medium, wherein a period of time corresponding to transferring the cryptocurrency between digital wallets of the sending and receiving clients and converting the value amount of the cryptocurrency to the destination
value medium exposes the exchange transaction to exchange rate volatility;
upon converting the value amount of the cryptocurrency to the digital wallet of the receiving client, determine-determining whether conversion of the corresponding amount of cryptocurrency to the destination value medium aligns with the guaranteed exchange rate determined by the computing system;
in response to determining that conversion of the value amount of the
cryptocurrency to the destination value medium does not align with the
guaranteed exchange rate, automatically executing a transfer,
without input from either the sending client or the receiving client, of an
offset amount to or from the slippage balance of the digital wallet of the
receiving client such that a final conversion amount of the cryptocurrency to
the destination value medium aligns with the guaranteed exchange rate”.

Claim 19 comprises inter alia the functions or steps of “storing digital wallets of clients of a cross-medium transaction service, each digital wallet of each respective client storing a respective amount of cryptocurrency of the cross-medium transaction service and being accessible by the respective client, wherein each digital wallet of each client of the cross-medium transaction service includes a slippage balance of the cryptocurrency used for compensating for exchange rate volatility during exchange transactions to provide guaranteed exchange rates for the cross-medium transaction service:
communicating with the clients of the cross-medium transaction service;
receiving a transaction request via the transaction service of a sending client of the cross-medium transaction service, the transaction request being transmitted by the crossmedium transaction service, wherein the transaction request comprises a request for an exchange transaction to transfer a value amount in a originating value medium to a receiving client in a destination value medium;
based on the transaction request, acquiring exchange rate information corresponding to cross-medium exchanges between the originating value medium of the sending client, the cryptocurrency of the cross-medium transaction service, and the destination value medium of the receiving client;
based on the exchange rate information, determining a guaranteed exchange rate for the exchange transaction between the originating value medium and the destination value medium; transmit an indication of the guaranteed exchange rate to at least the sending client; receiving a confirmation via the transaction service application executing on the computing device of the sending client, the confirmation comprising an authorization to perform an exchange transaction to transfer a value amount to the receiving client;
upon receiving the confirmation, executing a value medium conversion for the
exchange transaction by:
transferring the value amount in the cryptocurrency from a digital
wallet of the sending client to a digital wallet of the receiving client and
converting the value amount of the cryptocurrency to the destination value
medium, wherein a period of time corresponding to transferring the
cryptocurrency between digital wallets of the sending and receiving clients
and converting the value amount of the cryptocurrency to the destination
value medium exposes the exchange transaction to exchange rate volatility;
upon converting the value amount of the cryptocurrency to the digital wallet of the receiving client, determining whether conversion of the corresponding amount of cryptocurrency to the destination value medium aligns with the guaranteed exchange rate; in response to determining that conversion of the value amount of the cryptocurrency to the destination value medium does not align with the guaranteed exchange rate, executing a transfer, of an offset amount to or from the slippage balance of the digital wallet of the receiving client such that a final conversion amount of the cryptocurrency to the destination value medium aligns with the guaranteed exchange rate”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Providing on-demand liquidity for cross-medium exchanges is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claims also recite the claim limits of “publish a transaction record of the exchange transaction and the transfer of the offset amount to a decentralized ledger comprising multiple nodes, wherein each node of the multiple nodes of the decentralized ledger independently updates to record the transaction record in order to guarantee that the exchange transaction between the sending client and the receiving client is immutable”. However, this claim limit merely generally links features of a cryptocurrency technological environments to the abstract idea of the claims. The claim limit citing “without input from either the sending client or the receiving client” and “automatically” merely require the use of a programmed computer to perform the function of the claims. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.
The other independent claims and dependent claims contain additional functional limits directed toward their functional objectives but do not include any additional elements that are sufficient to amount to significantly more than the judicial exception since the additional element when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea(s) further.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0031-0036]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2, 3, 7-9, 11, 12, 16-18, and 20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The highlighted claims merely require the use general purpose computer programmed computer to perform the functional limits of the claims and not a particular machine. A general purpose computer is flexible—it can do anything it is programmed to do.  Therefore, the disclosure of a general purpose computer or a microprocessor as corresponding structure for a software function does nothing to limit the scope of the claim and “avoid pure functional claiming.” Further, the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (quoting Diamond v. Diehr, 450 U.S. 175, 191–92 (1981)). The examiner maintains that the cited paragraphs [0015-0019] [0090] make clear that the solution involves a business solution to a business problem. The claimed invention merely uses the underlying computer and network as a tool to implement the abstract idea of claims. Cryptocurrency is merely a ledger of transactions. Regarding the use of nodes and immutable data, this merely generally links the details of the technological environment of cryptocurrency to the abstract idea. Cryptocurrency systems are intrinsically immutable.  Further, there are no implementation details in the claims or specification of the immutable data implementation (immutable only appears once in the specification). Regarding applicant’s argument directed toward “a slippage balance of the cryptocurrency used by the network-based computing system for automatically compensating for exchange rate volatility during exchange transactions to provide guaranteed exchange rates for the cross-medium transaction service” the transaction service application is merely a software program running on a general purpose computer (computing device). The secure and dedicated messaging protocol is claimed and described at a high level of generality (see Specification [0095] [0098] “a communication interface 410 to communicate with external entities using any type of wireless or wired communication protocol”) wherein, the function of the claim limit is to transfer data. Regarding the remainder of applicant’s arguments, the claims generally link the use of judicial exception to a particular technological environment (distributed ledgers/cryptocurrency). 
Regarding applicant's arguments alleging the claim(s) do not preempt or monopolize the abstract idea, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea.
As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 05/19/2020 used as prior art and in the conclusion section in the office action submitted 05/19/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
09/08/2021